ORDER
Carlos Hooks appeals from the Order of the Labor and Industrial Relations Commission (Commission) finding that he is ineligible for unemployment benefits because he was discharged from his employment with Holiday Inn for misconduct connected with work. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The Commission’s decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).